Cordy, J.
(dissenting). I disagree with the court that the *185behavior of the defendant’s attorney with regard to his obligation to apprise his client of the potential immigration consequences of pleading guilty to a reduced charge of possession with intent to distribute cocaine fell “measurably below that which might be expected from an ordinary fallible lawyer.” Commonwealth v. Saferian, 366 Mass. 89, 96 (1974). If anything, under the circumstances, the attorney’s attention to this matter exemplified an earnest and reasonable attempt at alerting a client intent on avoiding a jail sentence (on the five-year mandatory minimum trafficking charge) that there likely would be deportation consequences of which the defendant needed to be aware before committing to the plea bargain offered by the Commonwealth. The testimony of plea counsel, Attorney Peter T. Maraño, at the motion hearing, which the judge found to be “truthful and accurate on all the material points,” bears this out.
Shortly before Attorney Maraño began representing the defendant, the United States Supreme Court decided Padilla v. Kentucky, 559 U.S. 356 (2010), in which it “underscore[d] how critical it is for counsel to inform [his] noncitizen client that he faces the risk of deportation” and, consequently, held that the Sixth Amendment to the United States Constitution requires that “counsel must inform [his] client whether his plea carries [such] a risk.” Id. at 373-374. Because Maraño was aware that his client was not a citizen, he familiarized himself with the Padilla decision and during the course of the representation also consulted with an immigration attorney. Maraño then “spoke with the defendant several times about deportation as a possible consequence of a conviction,” and told him that “any guilty plea would make him ‘eligible for deportation’ ” and that “he would be subject to the ramifications of deportation.” Maraño also told the defendant that he was not an immigration lawyer, and was not fully familiar with immigration law. Consequently, he advised the defendant to seek the advice of such a lawyer so that he could better evaluate the risk of deportation. He provided the defendant with the name and telephone number of the immigration lawyer with whom he had also consulted on that subject.
When the date for a hearing on the defendant’s motion to suppress the evidence approached, Maraño learned that the *186Commonwealth would accept a plea to a reduced charge of possession with intent to distribute, thus eliminating the risk of a five-year mandatory minimum sentence on conviction. Maraño and the assistant district attorney understood that the plea offer would not be available after the hearing on the motion to suppress. Maraño explained this to the defendant, and testified that he advised him, “[I]f you accept a plea, you face being deported from the country, denied admittance or naturalization, denied reentry, denied citizenship or naturalization.”1 Maraño then requested at least one continuance of the hearing on his motion to suppress so that the defendant could fully consider the guilty plea offer and Maraño’s advice regarding the deportation consequences of pleading guilty, and could seek further advice from the immigration lawyer.
Before the next scheduled date for the motion to suppress, the defendant advised Maraño that he wanted to accept the guilty plea offer. Maraño testified that the defendant understood that he would be “eligible for deportation,” but “his foremost concern was not going to prison.”
At his guilty plea hearing, the judge further informed the defendant of the possibility of immigration consequences resulting from his guilty plea, as required by G. L. c. 278, § 29D. After signing a waiver of rights form, the defendant pleaded guilty and was sentenced to a term of probation. Deportation proceedings were not commenced. The following year, the defendant was arrested on a new offense, the office of the United States Immigration and Customs Enforcement was notified, and deportation proceedings were initiated.
I do not understand the ruling of Padilla v. Kentucky, or the subsequent rulings of this court on the subject to prescribe a certain form of words that an attorney must use in order to fall within the range of “reasonable professional assistance” required of counsel by the Sixth Amendment. Strickland v. Washington, *187466 U.S. 668, 688-689 (1984). There was no inaccuracy or soft pedaling of advice here. Compare State v. Sandoval, 171 Wash. 2d 163, 173 (2011) (“required advice about immigration consequences would be a useless formality if, in the next breath, counsel could give the noncitizen defendant the impression that he or she should disregard what counsel had just said about the risk of immigration consequences”). To require more of criminal defense attorneys in the circumstances faced by Maraño approaches very close to requiring them to be immigration attorneys. That is not the standard. If the court wishes to mandate specific safe harbor words such as “practically inevitable” or “presumptively mandatory,” it is free to do so, but it should not reflect that requirement back on those who have given reasonable advice, sufficient to alert their clients to the real prospect of immigration consequences as they balanced those future possible consequences against their present liberty.
I would add that deportation has not been demonstrated to be inevitable in the aftermath of every plea of guilty that creates either “eligibility” or even a “presumption” of deportation. That deportation was ultimately sought after the defendant’s subsequent arrest is hardly dispositive, and leaves unanswered whether such action ever would have been brought had he not been ensnared in another crime. As the court admits by its own choice of words, deportation is not “mandatory” or “inevitable.” Indeed, the deportation proceeding is contingent on there being an “order” of removal from the Attorney General of the United States, and there still remain discretionary avenues to avoid deportation, albeit limited ones.2
Because I view the efforts of Attorney Maraño with regard to apprising his client of the immigration consequences he faced by pleading guilty to be professionally reasonable, I would *188conclude that he was not ineffective, and would reverse the grant of a new trial.3

During the hearing on the defendant’s motion for a new trial, the judge asked Attorney Maraño what his best memory was of the “words [he] used in advising [the defendant] on immigration matters.” In response to the question, Attorney Maraño testified: “My best memory is that if you accept a plea, you face being deported from the country, denied admittance or naturalization, denied reentry, denied citizenship or naturalization, and . . . that you should seek an immigration attorney’s advice.”


If there are limited exceptions to the “practically inevitable” result of deportation, do such exceptions need to be explored by defense counsel with the defendant as well to ensure adequate and accurate advice? And will a claim for ineffective assistance of counsel lie if a defendant proceeds to trial (and is convicted and sentenced) based on advice that fails to include a complete and accurate explanation of all possible exemptions that might be available?


There are precious few appellate cases focused on the particular phrasing of immigration advice sufficient to pass constitutional muster. In United States v. Orocio, 645 F.3d 630, 641-643 (3d Cir. 2011), abrogated on other grounds by Chaidez v. United States, 133 S. Ct. 1103 (2013), the United States Court of Appeals for the Third Circuit concluded that counsel was ineffective for failing to give any advice to his client regarding the adverse immigration consequences of pleading guilty to a controlled substance offense that it found would “result in near-mandatory removal.” Similarly, in Denisyuk v. Maryland, 422 Md. 462, 482 (2010), the Maryland Supreme Court concluded that counsel was ineffective for providing no advice regarding the immigration consequences of a guilty plea to assault charges.